ORDER
Ness, Chief Justice:
This matter is before the Court upon the Petition of the Board of Commissioners on Grievances and Discipline requesting the Court to temporarily suspend the respondent from the practice of law and to order an audit of his bank accounts. Upon hearing arguments of counsel in this matter,
It is the order of the Court that:
(1) The respondent is temporarily suspended from the practice of law immediately, until the further order of this Court.
(2) The respondent is enjoined from using, drawing checks on or withdrawing funds from any bank account that he may have.
(3) The respondent is enjoined immediately from disposing of any lands which he may have in his own name or any interest in land which he may have in South Carolina until the further order of this Court.
The respondent has confessed judgment in the sum of Sixty Three Thousand Six Hundred Twenty and 11/100 ($63,620.11) Dollars with interest, costs and attorney’s fees which will be paid on or before 5:00 o’clock p.m., on April 3, 1986. Failure to comply with any of the terms of this order shall constitute contempt of court and the respondent shall *429be subject to immediate incarceration.
All of which is so ordered.